DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 102, 104-108 and 111-126 are pending in the application.
This action is in response to applicants' amendment dated September 12, 2022.  Claims 102 and 104 have been amended and claims 119-126 are newly added.
Response to Amendment
Applicant's arguments filed September 12, 2022 have been fully considered with the following effect:
With regards to the improper Markush group rejection labeled paragraph 1) in the last office action, the applicants’ stated that the Applicant amends AF of Formula FI to remove “a bond” from the choices and in Formula EI, PE must now be 1.  Note MPEP 2173.05(h) “where a Markush expression is applied only to a portion of a chemical compound, the propriety of the grouping is determined by a consideration of the compound as a whole, and does not depend on there being a community of properties in the members of the Markush expression.  Therefore, what should be considered for patentable distinctness is the compound as a whole.  If a reference for one would not be a reference for the other, then restriction is considered proper.  Community of properties is not enough to keep 
    PNG
    media_image1.png
    290
    341
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    208
    228
    media_image2.png
    Greyscale
 which is the core in species F72, F193 and F194 and  
    PNG
    media_image3.png
    251
    231
    media_image3.png
    Greyscale
which is the core in species H61, etc. in the same Markush claim, where the Markush expression is applied only to a portion of a chemical compound.  It is the compound as a whole that must be considered for patentable distinctness.
Thus, separate searches in the literature would be required.  However, should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The degree of burden on the examiner is extremely high.  The class/subclass search on the elected invention where the compounds have a naphtho[1,2-b][1,4]diazepine core would be as follows: A61K 31/551, 31/5513 and C07D 243/10 which involved 5,914 U.S. patents, thus placing an extreme burden on the examiner.  The various classes and subclasses mentioned above represent only the degree of burden within the U.S. Patent Classification System this does not include the search required in the prior art of journal articles and foreign patents.
Claims 104, and 119-122 are rejected as being drawn to an improper Markush group for reasons of record and stated above.

The applicant's amendments and arguments are sufficient to overcome the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections, labeled paragraph 5a), b), c), d), e), f), g), h), i), j), k), l), m), n), o), p), q), r), s), t), u) and v) in the last office action, which are hereby withdrawn.

Election/Restrictions
The Applicants are reminded that the claims have only been searched to the extent that the formula is 
    PNG
    media_image1.png
    290
    341
    media_image1.png
    Greyscale
this occurs as follows:
in formula (FI) R1F and R2F is taken together to form a condensed ring selected from naphthalene ring and a tetrahydronaphthalene ring, ZF is O; XF is N; and YF is C(=O);
in formula (FII) WF is a naphthalene or a tetrahydronaphthalene ring;
in formula (AI) XA is N and YA is C=O;
in formula (AII);
in formula (GI) XG is N and YG is C=O;
in formula (HI) R1H and R2H is taken together to form a condensed ring selected from naphthalene ring and a tetrahydronaphthalene, ZH is O; XH is N; YH is C(=O); and mH is 1;
in formula (HII) XHa is N and YHa is C(=O);
in formula (EI) W1E is naphthalene ring or a tetrahydronaphthalene ring, X is N; Y is C(=O); and PE is 1;
in formula (BI) WB is a tetrahydronaphthalene ring, ZB is O; XB is N; and YB is C(=O);
in formula (BII) WB is a tetrahydronaphthalene ring, Z1B is O and Z2B is O; and
in formula BIII) PB is 1.

Claim Objections
Claims 123-126 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 Allowable Subject Matter
Claims 102, 105-108 and 111-118 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA L COLEMAN whose telephone number is (571)272-0665. The examiner can normally be reached Mon-Fri 10-6 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA L COLEMAN/Primary Examiner, Art Unit 1624